Citation Nr: 0321786	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  96-45 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension with 
heart disease.

2.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from December 1973 to 
August 1974.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1990 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought.  
In a July 1991 decision, the Board remanded another matter 
also on appeal for additional development and remanded the 
matters now on appeal but ordered no development on those 
issues.  The RO has continued the denial of the claims of 
service connection for hypertension with heart disease and 
generalized anxiety disorder.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The RO has provided the veteran insufficient notice according 
to the VCAA.  The most recent supplemental statement of the 
case was dated in October 1997.  It provides the veteran with 
pre-VCAA regulations.  Though the RO sent a letter in May 
2003 explaining to the veteran what evidence the RO had and 
what evidence would generally be helpful, there has been no 
notice to the veteran specifically addressing the duties and 
responsibilities of the VCAA issued in this claim.  He has 
not been given actual notice of the VCAA or the new 
regulations.  Thus, there has been a failure in the duty to 
notify in this case.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Quartuccio it was noted that there was 
no evidence that VA ever notified the veteran who is 
responsible for obtaining the evidence necessary to 
substantiate the claim, and what that evidence might be.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise her of the 
evidence and information necessary to 
substantiate her claims and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated her for a hypertension and a 
generalized anxiety disorder since her 
separation from service.  Obtain records 
from each health care provider the 
appellant identifies.  Actual treatment 
records, as opposed to summaries, are 
pertinent.

3.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

4.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained since issuance of 
the October 1997 supplemental statement 
of the case (SSOC).  If the decision with 
respect to the claim remains adverse to 
the veteran, she and her representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
include citation to 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



